OPINION — AG — ** GENERAL WAREHOUSE LAW — MOVING GRAIN ** UNDER 81 O.S. 414 [81-414] — GENERAL WAREHOUSE LAW -, A WAREHOUSEMAN IS EITHER PERMITTED OR PROHIBITED FROM MOVING GRAIN OUT OF HIS WAREHOUSE, EITHER TO ANOTHER WAREHOUSE OWNED BY HIM OR TO ANY OTHER WAREHOUSE NOT OWNED BY HIM, WITHOUT CANCELLING THE WAREHOUSE RECEIPTS ISSUED ON THE ORIGINAL WAREHOUSE ? — HE IS PROHIBITED TO MOVE THE GRAIN CITE: 81 O.S. 410 [81-410], 81 O.S. 414 [81-414] [81-414], 81 O.S. 415 [81-415] (SEEDS, STORAGE), 81 O.S. 421 [81-421] (TRANSFER OF GRAIN) (J. H. JOHNSON)